Citation Nr: 1324439	
Decision Date: 08/01/13    Archive Date: 08/13/13

DOCKET NO.  10-27 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a hand disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1957 to December 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening the Veteran's hand claim.  The Veteran timely appealed that decision.

The Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge in June 2013; a transcript of that hearing is associated with the claims file.

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).)

By the decision below, the claim of service connection for a hand disability is reopened.  The underlying claim of service connection is addressed in the remand that follows the decision.


FINDING OF FACT

New evidence that tends to substantiate the claim has been received since the last final denial of service connection for a hand disorder.



CONCLUSION OF LAW

New and material evidence has been received to reopen a claim of service connection for a hand disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2012).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the newly submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is received during an applicable appeal period following a RO decision (one year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); 38 C.F.R. §§ 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

The Veteran initially claimed service connection for arthritis, burning sensations, numbness and restricted motion of the hands in March 2005 , which was denied in a May 2006 RO rating decision.  The Veteran was informed of that decision in a May 2006 letter; however, 14 days after that letter was sent, the Veteran notified the RO that his address had changed.  A June 2006 notice letter was sent to the Veteran's most recent address.  No other evidence or correspondence was of record until the Veteran submitted a new claim for bilateral carpal tunnel syndrome in April 2009.

As no new and material evidence was received within the appeal period following the May 2006 rating decision, that decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Moreover, the Veteran was appropriately notified of that rating decision in the June 2006 letter and no notice of disagreement was received within one year of such notification.  Accordingly, the May 2006 rating decision is considered final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).  Therefore, new and material evidence is required to reopen the claim of service connection for a hand disorder.  See 38 U.S.C.A. § 5108 (West 2002); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

Since the May 2006 rating decision, the Veteran testified during his June 2013 hearing that he first developed symptoms in his hands during service, and noted that he performed routine maintenance to vehicles during his service, particularly fixing tank tracks to make sure that they were operational for combat.  The Veteran additionally submitted a February 2010 letter from his friend, J.P., who was not stationed with the Veteran, but whom he knew and visited during service.  J.P. stated that the Veteran told him during service that the Veteran had injured his left thumb in an M-1 rifle accident, and that he had pain in his hands from cleaning small arms, a repetitive motion.

The Board finds that the above-referenced evidence constitutes new and material evidence.  It relates directly to whether the Veteran had hand problems during his period of service and whether this resulted in chronic disability.  It raises a reasonable possibility of substantiating the claim.  As such, the requirements under 38 C.F.R. § 3.156(a) have been met and the claim is reopened.


ORDER

New and material evidence having been received, the claim of service connection for a hand disorder is reopened, and to that extent the appeal is granted.


REMAND

At his VA hearing, the Veteran indicated that he initially sought VA treatment at the Palm Desert VA community based outpatient clinic (CBOC) in approximately 1996.  It does not appear that attempts to obtain those records have been made, and they are not in the claims file.  Moreover, the Veteran indicated that he has continued to seek treatment for his hand disorder at the Loma Linda VA Medical Center, to include a left hand surgery in July 2012 at that facility.  The Board notes that VA records through June 2010 are of record.  Accordingly, the Board finds that there are outstanding VA treatment records that have not been obtained, and therefore a remand is necessary.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

The Veteran additionally noted that he first sought private treatment for his hand disorder/carpal tunnel syndrome in approximately the 1988-1991 time frame at Scripps Hospital-a non-VA facility.  On remand, attempts to obtain those records should also be made.  See 38 C.F.R. § 3.159(c).

Finally, the Board finds that a reasonable possibility exists that there is a relationship to service such that a VA examination is necessary.  Specifically, the Veteran's Form DD 214 demonstrates that his military occupational specialty (MOS) was Turret Maintenance.  He indicated that he performed maintenance during his period of service, particularly on tank tracks, which involved repetitive motion.  He further stated that his symptoms began during military service and have been constant since that time, although he used home remedies to treat his symptoms prior to seeking treatment at Scripps Hospital in the 1980/90s.  The Veteran's friend, J.P., also indicated that the Veteran informed him of a thumb injury to the left hand while in service and that the Veteran also cleaned small arms during basic training, which involved repetitive motion.  

On the basis of this evidence, the Board finds that the low threshold for obtaining a VA examination has been met at this time.  On remand, the Veteran should be afforded a VA examination of his hand disorder to determine whether such began in or is otherwise related to military service.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Palm Desert VA Medical Center since 1996 and associate those documents with the claims file.

2.  Obtain any relevant VA treatment records, including left hand surgical records, from the Loma Linda VA Medical Center, or any other VA medical facility that may have treated the Veteran, since June 2010 and associate those documents with the claims file.

3.  Ask the Veteran to identify private treatment that he may have had for any hand disorder/carpal tunnel syndrome, including Scripps Hospital in approximately the 1988 to 1991 time frame, which are not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  After completing the development sought above, schedule the Veteran for a VA examination in order to determine the nature and etiology of any left and/or right hand disorder.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, and the results reported in the record.

For each hand disorder found, including bilateral carpal tunnel syndrome or arthritis, the examiner should indicate whether it more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise the result of military service, to include any M-1 thumb injury or his duties of Turret/vehicle maintenance that required repetitive hand motions.  

The examiner should specifically discuss the Veteran's lay evidence regarding his symptoms during and after service, as well as J.P.'s February 2010 statement.  The examiner should additionally discuss any other relevant and pertinent medical evidence in the record.  The medical reasons for accepting or rejecting the Veteran's report of in-service injury and continuity of symptoms thereafter should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for a hand disorder, to include bilateral carpal tunnel syndrome.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


